Citation Nr: 1311434	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO. 00-22 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2. Whether new and material evidence has been received to reopen a claim for service connection for a bilateral eye disorder. 

3. Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder.

4. Entitlement to service connection for a heart disorder (manifested by chest pain). 


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran had active honorable military service in the U.S. Navy from October 5, 1972 to October 29, 1982. A period of service October 30, 1982 to January 24, 1986 was dishonorable and not qualifying for VA benefit as found by an August 1986 Regional Office (RO) administrative decision. See 38 C.F.R. § 3.12 (d)(4) (2012). Under this regulation, the Veteran's discharge for that period of service is considered dishonorable. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 1999 rating decision issued by the Department of Veterans Affairs (VA) RO in Columbia, South Carolina. 

The Board remanded this case in July 2004, December 2005, January 2008, and March 2011 for further development. In these remands, the Board remanded other issues that were also on appeal for additional development. After completion of this development, the RO granted service connection for a bilateral knee disability, a low back disability, and a gastrointestinal disability. Since the Veteran has not since appealed either the initial rating or effective date assigned for these disabilities, these issues are no longer on appeal. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the Veteran must separately appeal these downstream issues). 

In August 2012, the Board reopened the claim of service connection for a heart disorder on the basis of new and material evidence. The reopened claim and the new and material claims were remanded for further development and have since returned to the Board.

In response to the AMC's January 2013 SSOC, the Veteran requested that his case be forwarded to the Board immediately for further appellate consideration and waived the right to have his case remanded to the Agency of Original Jurisdiction should any new evidence be submitted. 

In February 2013, the Veteran submitted additional evidence all of which was either duplicative of evidence already of record or essentially a reiteration of the arguments already advanced. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1. An unappealed April 1989 rating decision denied the Veteran's original service connection claims for bilateral hearing loss, a bilateral eye disorder, and an acquired psychiatric disorder.

2. The evidence received since the RO's April 1989 rating decision is cumulative or redundant of the record at the time of that decision, does not bear directly and substantially upon the specific matter under consideration, and is not so significant that it must be considered in order to fairly decide the merits of the bilateral hearing loss, bilateral eye disorder, and acquired psychiatric disorder claims.

3. A chronic heart disorder, to include paroxysmal atrial fibrillation, manifested years after service, and is not related to the Veteran's episodes of chest pain in service, or any other incident incurred therein. 

4. Paroxysmal atrial fibrillation did not manifest to a compensable degree within a year of the Veteran's discharge from active service.






CONCLUSIONS OF LAW

1. The April 1989 rating decision, which denied service connection for bilateral hearing loss, a bilateral eye disorder, and an acquired psychiatric disorder, is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2. New and material evidence has not been received to reopen a claim for service connection for bilateral hearing loss. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (in effect for petitions to reopen filed prior to August 29, 2001). 

3. New and material evidence has not been received to reopen a claim for service connection for a bilateral eye disorder. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (in effect for petitions to reopen filed prior to August 29, 2001). 

4. New and material evidence has not been received to reopen a claim for service connection for an acquired psychiatric disorder. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (in effect for petitions to reopen filed prior to August 29, 2001). 

5. Paroxysmal atrial fibrillation was not incurred in or aggravated by military service, nor may it be presumed to be of service onset. 38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts. 

The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) establishes VA's duties to notify and assist claimants in substantiating claims for VA benefits upon receipt of a complete or substantially complete application. The VCAA was codified at 38 U.S.C.A. §§ 5100, 5103, 5103A, and the implementing regulations were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). This notice must: (1) inform the Veteran of the information and evidence not of record that is necessary to substantiate his claim, (2) inform him of the information and evidence that VA will obtain, and (3) inform him of the information and evidence that he is expected to provide. See also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

When a Veteran files a claim of entitlement to service connection, there are five elements of the claim: (1) Veteran status, (2) existence of a disability, (3) relationship between the disability and his military service, (4) rating for the disability, and (5) effective date for the disability. VCAA notice should concern all elements of the claim, including the "downstream" disability rating and effective date elements. See Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court also held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence - evidence that is both new and material. The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants. Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented. So, to this end, they must be: 1) notified of the evidence and information necessary to reopen the claim (i.e., instructed on what new and material evidence is); (2) apprised of the evidence and information necessary to substantiate each element of the underlying service-connection claim; and (3) notified of what specific evidence would be required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits. See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006), wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ), which in this particular instance is the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II). However, if it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated, instead preserved, and the Veteran is given an opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis, and as the pleading party attacking the agency's decision, the Veteran, not VA, has this burden of proof of not only establishing error but, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claim. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran filed his claim prior to the enactment of the VCAA in 2000. VCAA letters were later sent to the Veteran in August 2001, July 2004, January 2005, January 2006, March 2006, June 2008, June 2011, August 2011, and September 2012. Collectively, these letters, especially those sent in June 2011 and September 2012, are compliant with the holding in Kent, supra.  Moreover, once the Board reopened the heart claim in August 2012, the Veteran was apprised in the September 2012 letter of the type of evidence and information needed to substantiate the underlying heart claim and of his and VA's respective responsibilities in obtaining this supporting evidence. He has also discussed the downstream disability rating and effective date elements of the claims. 

The claims were readjudicated by way of a January 2013 SSOC. The Board finds that any defect with respect to the timing of the VCAA notice requirement was harmless error. Although notice was provided to the Veteran after the initial adjudication of the claims in 1999, the Veteran has not been prejudiced thereby. VA therefore has satisfied its duty to notify the Veteran concerning his claims. Not only has the Veteran been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices, but the actions taken by VA have essentially cured the error in the timing of notice. Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims. 



VA also satisfied its duty to assist the Veteran with these claims by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993). 

The RO and AMC obtained the Veteran's service treatment records (STRs), service personnel records, and VA outpatient treatment records. Private treatment records and lay statements are also of record. A VA compensation examination was not provided concerning his hearing loss, eye, and psychiatric claims because the duty to provide an examination does not apply to a claim to reopen a finally adjudicated claim without the submission or receipt of new and material evidence. 38 C.F.R. § 3.159(c)(4)(iii) (2012). New and material evidence has not been received, therefore, an examination is not required concerning these claims. 

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court clarified that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim. Id., at 118. Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim. Id. In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim. Rather, if there is newly submitted evidence of current disability that, in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened. This then triggers VA's duty to assist in providing the claimant with a VA examination.

The RO previously considered and denied the claims there was no post-service evidence of hearing loss, an eye disorder, or an acquired psychiatric disorder. VA has provided all assistance required by the VCAA concerning these claims. 38 U.S.C.A. § 5103A (West 2002). 



Petition to Reopen Previously Denied Service Connection Claims for Bilateral Hearing Loss, a Bilateral Eye Disorder, and an Acquired Psychiatric Disorder

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a) (2012). The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, else the decision becomes final and binding if an appeal is not perfected within the allowed time period. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.201, 20.302 (2012).

The RO denied the Veteran's original service connection claims for bilateral hearing loss, a bilateral eye disorder, and acquired psychiatric disorder in an April 1989 rating decision. Evidence of record at the time included STRs and VA medical evidence. 

Concerning the hearing loss claim, a September 1975 audiogram indicated left ear hearing loss at 500 Hz. Evaluation of the Veteran's hearing during re-enlistment examination in October 1982 was normal. On a Report of Medical History competed in January 1986 in anticipation of service discharge, the Veteran reported having had hearing loss, and the examiner noted that the "hearing loss" in the past was temporary. Significantly, the January 1986 separation examination report shows that the Veteran's ear evaluation was normal and hearing loss was not diagnosed.

Concerning the eye claim, the STRs reflect treatment in January 1973 for a stye on the left eyelid. A May 1978 STR shows an impression of cysts on upper left eyelid. A September 1978 consultation sheet refers to the left eye cyst as a chalazion. STRs further show treatment in August 1981 for right eye problem after getting solvent in the eye. Evaluation of the eyes during re-enlistment examination in October 1982 was normal. An October 1984 STR reflects treatment after getting soap in his left eye. The January 1986 separation examination report shows that the Veteran's eye evaluation was normal; an eye disorder was not diagnosed.

Concerning the psychiatric claim, a February 1984 STR reflects a psychiatry admission after the Veteran had homicidal ideations - but while under the influence of alcohol. The Veteran was referred to the Naval Alcohol Rehabilitation Center in March 1984, and was discharged from rehabilitation in April 1984 with a diagnosis of alcohol dependence. Separation from service was being considered due to alcohol rehabilitation failure. An emergency care and treatment record dated in early October 1985 shows that the Veteran was admitted due to suicidal ideations. An October 1985 consultation sheet shows a diagnosis of borderline personality disorder. The Veteran's psychiatric evaluation in January 1986 upon separation from service was normal; no acquired psychiatric disorder was diagnosed.

Post-service VA examination of the eyes and ears in May 1987 was normal; there was no indication of an eye disorder or hearing loss. Psychiatric examination concluded with no diagnosis but a history of instability with homicidal and suicidal tendencies was noted.

In the April 1989 rating decision, the RO denied the service connection claims for bilateral hearing loss, a bilateral eye disorder, and a psychiatric disorder, finding no evidence of pertinent chronic disorders in the post-service medical evidence. With regard to the psychiatric claim in particular, the Veteran was found not to have a current, acquired psychiatric disorder. Rather, he had been diagnosed with a mixed character disorder which is a constitutional or developmental abnormality and not considered a disability for VA purposes. Generally, personality disorders, mental deficiency, mental retardation and other such "defects" are not "diseases" or "injuries" within the meaning of applicable legislation. 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2012).

The Veteran expressed disagreement with the April 1989 rating in the following month, and the RO issued a SOC in June 1989. However, the Veteran did not perfect an appeal and the April 1989 rating decision became final. 

VA may reopen and review a claim if new and material evidence is submitted by or on behalf of a claimant. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

The Veteran filed his petition to reopen his claims on the basis of new and material evidence in June 1999. Therefore, the previous regulations for new and material evidence apply. See 66 Fed. Reg. at 45,620(indicating to apply the previous version of 38 C.F.R. § 3.156 to petitions to reopen filed before August 29, 2001). 

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition. 38 U.S.C.A. § 5108; see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). According to the previous law, applicable here, "new and material evidence" means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim. 38 C.F.R. § 3.156(a) (in effect prior to August 29, 2001). 

In determining whether evidence is new and material, the credibility of the evidence in question is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible"). In Shade, 24 Vet. App. at 118-19, the Court held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion. There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim, for purposes of reopening the claim. Id. at 117. 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final and binding denial on any basis to determine whether a claim must be reopened, so irrespective of whether that denial was on the underlying merits or, instead, a prior petition to reopen the claim. See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996). 

Evidence received subsequent to the final April 1989 rating decision includes additional VA medical evidence, private medical evidence, and lay statements. 

The Board has considered the Veteran's statements in support of the claim. However, the lay statements are merely redundant and cumulative of his statements in his previous claim. In the past as now, the Veteran asserted that he had hearing, eye, and psychiatric problems during service. His statements continue these contentions and are not new and material evidence because they do not establish that he has post-service diagnoses of bilateral hearing loss, a bilateral eye disorder, and/or an acquired psychiatric disorder that are related to service. See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992). And see, also, Untalan v. Nicholson, 20 Vet. App. 467 (2006) (New arguments based on the same evidence of record at the time of the previous final denial do not constitute the presentation of new and material evidence.). 

The Board has also considered the medical evidence, both VA and private, added to the claims file since the April 1989 final decision. This evidence is new (with the exception of some duplicates), but is not material to the claims. The new medical evidence does not indicate that the Veteran has currently been diagnosed with claimed chronic disorders - bilateral hearing loss, a bilateral eye disorder, and/or an acquired psychiatric disorder. 

New and material evidence has not been received to reopen these claims. The evidence is not new, and to the extent that any additional information has been received, it does not bear directly and substantially upon the specific matter under consideration, and is not so significant that it must be considered in order to fairly decide the merits of the bilateral hearing loss, bilateral eye disorder, and acquired psychiatric disorder claims. The requirements to reopen these claims have not been met, and the appeal of these claims must be denied. As new and material evidence to reopen the previously denied claim has not been received, the benefit-of-the-doubt doctrine is inapplicable. See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).



Service Connection Claim for a Heart Disorder

Service connection may be granted if it is shown he suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during his active military service, or for aggravation during his service of a pre-existing condition beyond its natural progression. 38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 

Service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available. Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). When determining service connection, all potential theories of entitlement, direct, presumptive and secondary, must be considered. Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004). 

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of the claim; (2) competent and credible evidence of in-service occurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the injury or disease in service and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

A disorder also may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or was seen in service with continuity of symptomatology demonstrated after service. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

In order to establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required. 38 C.F.R. § 3.303(b). Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. Id. Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to link a current disability to service. See also Clyburn v. West, 12 Vet. App. 296, 302 (1999). 

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).

Service connection for certain chronic diseases, such as cardiovascular-renal disease, may also be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service for hypertension and atrial fibrillation. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§3.307(a)(3), 3.309(a) (2012).

Pain alone, without a diagnosis or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001). 

A layperson is generally incapable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998). However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., tinnitus (ringing in the ears), a broken leg, separated shoulder, pes planus (flat feet), varicose veins, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994). See also 38 C.F.R. § 3.159(a)(2). A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation). See also Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise (i.e., about evenly balanced for and against the claim), with the Veteran prevailing in either event. Conversely, the claim will be denied if the preponderance of the evidence is against the claim. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran's service enlistment examination report dated in September 1972 showed no cardiac disorders or complaints. STRs document a complaint of chest pain in May 1981. After complaining of chest pain again in November 1984, an assessment of reflux esophagitis was made. On a separate November 1984 STR, cardiac sounds were noted to be normal. 

In June 1985, the Veteran complained of chest pain for three weeks, with painful hematuria. His cardiac rate was normal, and his heart rhythm was normal. The chest pain was reproduced by chest palpation. Musculoskeletal chest pain was assessed.

On a follow-up note dated in July 1985, a complaint of epigastric pain was explained by an impression of gastritis and peptic ulcer. 

In August 1985, recurrent epigastric discomfort was reported as considerably improved with Tagamet and Mylanta. On the following day, a sharp chest pain was assessed as secondary to epigastric pain.

Lenoir Memorial Hospital records dated in September 1985 show the Veteran's report of chest pain, associated with a "bad" heart. He said that he had had a light heart attack while aboard the ship and had been hospitalized for three days in Beirut. His heart and lungs were normal on examination. An electrocardiogram study was normal, and the Veteran was said to have possibly sustained syncope.
In a separate September 1985 report, the Veteran complained of chest pain again. Examination of the heart was normal. Tenderness to palpation of the left anterior and superior chest was noted. An electrocardiogram revealed bradycardia, but was otherwise within normal limits.

In October 1985, the Veteran reported three hours of chest pain, accompanied by nausea, vertigo, and chills. His chest was clear. His abdomen was tender. Assessment was probable non-cardiac chest wall versus angina. 

Also in October 1985, costochrondritis was diagnosed. On the following day, the Veteran indicated that his chest pain was accompanied by dizziness and nausea. Assessment was noncardiac chest pain and dyspepsia.

On the Report of Medical History dated in January 1986, the Veteran reported having had chest pain. No cardiac condition was diagnosed on the January 1986 separation examination report.

Post-service, a VA compensation examination was conducted in May 1987. Cardiac examination (including physical evaluation, electrocardiogram, and chest x-rays) was unremarkable. A July 1987 Thallium stress test was also negative.
Subsequently, a history of irregular heartbeats was noted on an April 1998 record from The Perry Clinic. A May 1999 private report from Perry Clinic revealed chest pain that may be secondary to reflux or a cardiac condition. 

A June 1999 private record from Chesterfield Hospital listed the possibility of coronary artery disease (CAD). 

A September 2010 private South Carolina Heart Center report lists a reported history of atrial fibrillations since 1976. Similarly, a May 2011 record from the same medical provider assessed bilateral internal carotid artery disease with a history of paroxysmal atrial fibrillation since the 1970s. 

Private electrocardiography (ECG) reports dated in September 2010 and May 2011 were abnormal. It was noted that the Veteran had been prescribed medication (Coumadin) to control his cardiovascular symptoms.

In September 2012, the Veteran underwent a VA compensation examination, at which time he reported abnormal heartbeat and chest pain since the 1970's. The examiner diagnosed the Veteran with paroxysmal atrial fibrillation; no other cardiac condition was diagnosed. The examiner determined that the Veteran's atrial fibrillation was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. 

The Board finds that the preponderance of the evidence is against the service connection claim for a heart disorder. The record clearly shows complaints of chest pain in service. However, the Veteran's STRS are completely devoid of a chronic cardiac disorder, to include atrial fibrillation, to account for his chest pain. In fact, the STRs point to either a reflux condition or a musculoskeletal condition as potential causes of his chest pain. The Board notes in this regard that the Veteran's gastroesophageal reflux disease is service connected. 

A chronic cardiovascular-renal disease was not diagnosed within the first post-service year. Therefore, a presumption of service connection for cardiac-renal disease is not warranted pursuant to the provisions of 38 C.F.R. §§ 3.307 and 3.309(a). Post-service cardiac complaints are not shown in the record until the late 1990's. The Board may consider the absence of any indication of a relevant medical complaint, like here, until so relatively long after service as one factor, though not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

There is no competent evidence linking the Veteran's current heart disorder to his period of military service. As indicated, the September 2012 VA examiner provided a medical opinion unfavorable to the claim. In forming the opinion that the Veteran's atrial fibrillation is less likely related to his active service, the VA examiner observed that the documented in-service chest complaints were never given an exact etiology and atrial fibrillation was never even captured during service. 

The September 2012 VA examiner had the benefit of reviewing the Veteran' claims file and examining the Veteran. This examination report is highly probative because he relied on sufficient facts and data to provide his opinion. Also, the opinion was supported by adequate rationale and contains sound reasoning. This medical opinion is afforded significant probative weight. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion depends upon whether it is factually accurate, fully articulated, and contains sound reasoning for the conclusion, not the mere fact that the claims file was reviewed). 

The Board has considered the medical evidence (see September 2010 and May 2011 private South Carolina Heart Center records) reflecting a history of paroxysmal atrial fibrillation since the 1970s. However, the Veteran, while competent to report his account of what he felt transpired, is not credible in his statements to a physician that his atrial fibrillation had its onset in the 1970's, i.e., during active service. As already mentioned, his STRS show chest pain complaints but are completely devoid of an underlying chronic cardiac disorder, and post-service medical records do not mention his atrial fibrillation until the late-1990's.  

A medical opinion can be no better than the facts alleged by the Veteran, an opinion based on an inaccurate (and/or incomplete) factual premise has no probative value. See Reonal v. Brown, 5 Vet. App. 460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 179, 180 (1993); cf. Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that it is error to reject a medical opinion solely on the basis that the medical opinion was based on a history given by the Veteran, and that VA must instead examine the factual record to determine the accuracy of the account provided to the examiner). In sum, the 2010 and 2011 private medical evidence referred to above is not probative as to the etiology of the Veteran's atrial fibrillation. 

The Board considered the Veteran's contention that his current heart disorder is related to his military service. As indicated, he is competent to report observable symptoms, such as pain in the chest. However, in this case, the question of whether the Veteran's current heart disorder is related to service is a complex medical question, not capable of lay observation. See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308 -09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins). Because the record is negative for any evidence to suggest that the Veteran has the appropriate training, experience, or expertise to provide a medical opinion concerning a cardiac condition, he is not competent to report the etiology of his heart disorder. Accordingly, the Board assigns greater weight to the competent medical evidence, specifically the September 2012 VA findings and opinion, than the Veteran's lay statements.

The Veteran is also competent to report having had continuing chest pain since service. However, as noted, the Veteran was not diagnosed with a chronic cardiac disorder in service. In May 1987, about one year and a half after service, his cardiac evaluation at VA showed no abnormalities. Additionally, the 2012 VA examiner disassociated the Veteran's atrial fibrillation with the chest pain that he had in service. The Board concludes that the competent medical evidence also outweighs the Veteran's lay reports of continuing symptoms since service. 

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

New and material evidence not having been received, the petition to reopen the claim for service connection for bilateral hearing loss is denied.

New and material evidence not having been received, the petition to reopen the claim for service connection for a bilateral eye disorder is denied.

New and material evidence not having been received, the petition to reopen the claim for service connection for an acquired psychiatric disorder is denied.

Entitlement to service connection for a heart disorder is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


